Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power wheel being pivotally set on the sitting-chair portion as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s). The Examiner notes that the power wheel is rotationally connected to the sitting-chair portion in all drawings, not pivotally. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 10 objected to because of the following informalities: even though the Examiner knows what is attempted to be claimed, the wording of the claim could be clearer. The Examiner suggests something like “wherein the auxiliary device works together with the direction-guiding wheels to maintain the balance of the carry-frame when the power-providing frame is removed from the carrying-frame”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the power-providing frame" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 rejected for being dependent from rejected claim 1.
Regarding claim 1, the term "mainly" in line 1 renders the claim(s) indefinite because it is unclear what is meant by “mainly”, thereby rendering the scope of the claim(s) unascertainable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9,150,271) in view of Kim (US 10,857,046).
In re claim 1, Liu discloses a tricycle-frame adjustment structure, wherein the tricycle mainly comprises: a carrying-frame (12); 5a plurality of direction-guiding wheels (101) pivotally set on the carrying-frame; at least one connection component (1, as shown in Figure 4) set at one side of the carrying-frame, wherein the connection component comprises a sleeving-connection element (14) and a quick-dismantling component (7); 10wherein the sleeving-connection element is set at one side of the carrying-frame and the quick-dismantling component is set on the sleeving-connection element; a power-providing frame (3) connected 15with the connection component, and at least one steering component (2) set on the carrying-frame and located at one side (front side, as shown in Figure 4) of the connection component, but does not disclose at least one adjustment component set on the power-providing frame, wherein the adjustment component comprises a assembly-connection element and a plurality of connection portions; wherein the assembly-connection element is set at on the power-providing frame provided for penetrating into the sleeving-connection element, and the connection portions are set at on the assembly-connection element; wherein each of the 

In re claim 8, Liu further discloses wherein at least one cargo-carrying structure (stroller) is set on the carrying-frame.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kim in view of Kirby (US 7,921,742).
In re claim 5, Liu and Kim further discloses wherein the quick-dismantling component comprises a plurality of through-hole portions, a axial-rod portion, at least one tight-forcing element (threads), wherein the through-hole portions are respectively set at different sides of the sleeving-connection element, and the axial-rod portion is simultaneously penetrated and set on each of the through-hole portions and the connection portion; wherein the tight-forcing 5element is set at one side of the axial-rod portion, but does not disclose a quick-dismantling handle set at the other side of the axial-rod portion.  Kirby, however, does disclose a locking pin (48) for a receiver (32) 
In re claim 6, Kirby further discloses wherein the quick-dismantling handle has a cam portion pivotally 10set on the axial-rod portion and a grip portion formed at one side of the cam portion as shown in Figures 2 and 3.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kim in view of Edgerly (US 6,526,789).
In re claim 7, Liu and Kim disclose the tricycle-frame adjustment structure according to claim 1, but do not disclose at least one abutting position-limit piece is penetrated and set on the sleeving-connection element to provide for abutting and 15position-limiting the assembly-connection element.  Edgerly, however, does disclose at least one abutting position-limit piece (20) is penetrated and set on the sleeving-connection element to provide for abutting and 15position-limiting the assembly-connection element as shown in Figure 2 to prevent the receiver from wobbling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-dismantling component of Liu such that it comprised the abutting position-limit piece of Edgerly to prevent wobbling between the front and rear portions of the tricycle. 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kim in view of Yuan (US 2018/0194385).
In re claim 9, Liu and Kim disclose the tricycle-frame adjustment structure according to claim 8, but does not disclose wherein a folding table is movably set on the cargo-carrying structure.  Yuan, however, does disclose wherein a folding table (40) is movably set on the cargo-carrying structure (stroller frame 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo structure of Liu and Kim such that it comprised the foldable table of Yuan to allow the occupant to eat and drink off of the table.
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the steering component comprises a first docking portion, a second docking portion, and a fixing component; wherein the first docking portion is set on the carrying-frame and the second docking portion is pivotally connected with the first docking portion, and the connection component is set one side of the second docking portion;  15wherein the fixing component is set between the first docking portion and the second docking portion and is provided for fixing the first docking portion and the second docking portion” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

s 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein an auxiliary device is set at the side of the connection component, wherein the auxiliary device works together with the direction-guiding wheels to maintain the balance of the carry-frame when the power-providing frame is removed from the carrying-frame” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach tricycles/connections of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611         


/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611